Hart, J., (after stating the facts.) Appellant does not question the correctness of the amount of the judgment, but claims that the court erred in declaring a lien on the walnut logs attached. This only affects the intervener,' and his rights ■ are not before the court. Appellant does not claim any interest in the logs, and was not prejudiced by the declaration of law, if erroneous. Kelly v. Keith, 77 Ark. 31. He could only be affected by the trivial amount of costs that accrued by reason of the attachment, and that could have been reached by motion to retax the costs, instead of by appeal. Thompson v. Baxter, 76 Ark. 327. Affirmed.